TDCJ Offender Details                                                                                    Page 1 of2



                                                                     m••·x••=t.• •             New Offender Search




 Offender Information Details
   Return to Search list



 SID Number:                                         06336805

 TDCJ Number:                                        01907591

 Name:                                               BARRIENTOS,EDGAR JUVENTION

 Race:                                               H

 Gender:                                             M
 DOB:                                                1974-09-03

 Maximum Sentence Date:                              2028-03-05

 Current Facility:                                   GOREE

 Projected Release Date:                             2028-03-05

 Parole Eligibility Date:                            2020-09-04

 Offender Visitation Eligible:                       YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                           Offender is not scheduled for release at this time.

 Scheduled Release Type:                           Will be determined when release date is scheduled.

 Scheduled Release Location:                       Will be determined when release date is scheduled.


         -   -.                 : .··

    Parole Review Information

 Offense History:
    Offense                             Sentence                             Sentence (YY -MM-
                      Offense                        County Case No.
     Date                                 Date                                     DD)
                  I              I                  I        I           I

http://offender.tdcj:texas.gov/OffenderSearch/offenderDetail.action?sid=06336805                          9/17/2015